Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0147501 A1 to Mahlmeister et al (hereinafter referred to as ‘Steelseries’) in view of US 2014/0179424 A1 to Perry et al. and US 2017/0228600 A1 to Syed et al.
Re claim 1, Steelseries teaches a method (Abstract, a system and method for detecting a trigger related to an avatar in a video game, recording a trigger clip of game content for each of a plurality of persepectives, and providing a group of trigger clips over a network.) comprising:
	detecting, by one or more processors, an end of a game play session ([0127] discusses that, "In one or more embodiments, the trigger clip is a recorded portion of the game content from the perspective or point of view of a player's avatar. In some embodiments, a trigger can involve one or more players. Thus, a distributed trigger clip may be requested or provided to all players involved in the trigger. That is, a distributed trigger clip is a group of trigger clips provided to each player involved in the trigger. Each trigger clip provided to each player is a trigger can be the loss of life of a second player's avatar 1306 of the first team. [...] The first player of the first team may request to clip the trigger of the loss of life of the second player's avatar 1306 of the first team because the first player on the first team is unsure whether he/she killed the second player's avatar 1306 on the first team (i.e., loss of life due to friendly fire), or whether the first player's avatar 1308 on the second team killed the second player's avatar 1306 on the first team (i.e., loss of life due to enemy fire). The first player may want to review the trigger clip to review whether he/she committed friendly fire, and if so, avoid doing so in the future." (emphasis added). 
	[0131] describes that, before using the trigger feature, a player can preconfigure what types of events can be associated with different triggers, wherein, "trigger types can include [...] kill, [...] loss of life of current player, loss of life of another player [...] The video game server 1402 can associate each event with a trigger type according to the user-generated input." (emphasis added)
	[0139] describes that, in addition to accepting user-generated input to specify trigger event types, the video game server can implement machine learning techniques to automatically identify trigger types from different events, which can include kill, loss of life of current player, and loss of life of another player.
	Fig. 13 diagrams an exemplary scenario wherein avatar 1306 has died.

	causing, by one or more processors, a game result indicium to be presented in a user interface of a gaming application (Fig. 13 diagrams an exemplary scenario wherein avatar 1306 has died. [0127] describes this scene as a war scenario wherein the second player's avatar 1306 has died. The depiction of avatar 1306 as dead meets the limitation of a game result indicium presented on the UI 1302.)
	responsive to a first user-selection of the game result indicium (as described in [0130]-[0131], a trigger for recording and generating a highlight clip can be “user-generated input from the first player, the user-generated input indicating to generate a clip according to the event/trigger and the players involved in the event/trigger” and wherein, “user-generated
input (as described herein) indicating different event that are associated with different trigger types. For example, trigger types can include of kill, hit, weapon fire, loss of life of current player, loss of life of another player”), scanning, by the one or more processors, information generated during the game play session to identify game play information that includes an avatar associated with the first user, a gaming result of the game play session, [0134] describes, “In one or more embodiments, the video game server can determine a group of players involved in a current trigger by identifying the group of players using, or in response to, implementing image recognition techniques on a trigger clip. In some embodiments, the video game server 1402 can determine the group of players involved in the current trigger by identifying the group of players by, or in response to, analyzing game action during the same 
the video game server can then generate a trigger clip for that player (i.e. record a portion of the game content from that player's perspective).” 
[0141] describes that, “The method 1541 can include the video game server, at 1540, implementing image recognition techniques on each trigger clip of the group of trigger clips. In response, the method 1541 can include the video game server, at 1542, identifying the group
of players. Further, the method 1541 can include the video game server, at 1544, analyzing game action during a same time period as each trigger clip of the group of trigger clips.
In response, the method 1541 can include the video game server, at 1546, identifying the group of players. This analysis can include the video game server determining from
game action the location of each player's avatar within the video game and determining the group of players involved in the current trigger by determining the location of each player's avatar within the game. Further, those players' avatars within a certain threshold distance from the event/ current trigger are determined to be involved with the current trigger.”
	generating, by the one or more processors, a content collection that includes a media content item captured by a camera of a computing device of the first user; generating, by the one or more processors, a composite media content item; causing, by the one or more processors, the composite media item to be transmitted to a second user ([0135] describes that a trigger clip is a recorded portion of game content from multiple perspective viewpoints of an avatar controlled by a player. [0136]-[0137] and [0142] describes creating a 360 degree trigger clip if there are sufficient perspective viewpoints and also the possibility of user-defined 
Although Steelseries teaches the same inventive concept substantially as claimed, including automatically learning what noteworthy features of gameplay should trigger highlight reel composite clip creation and although Steelseries further discusses in [0103] that a content creating user can have the ability to add commentary, “to supplement the representation of the gameplay with commentary that describes, for example, what the user's thought process was dnring the captured/represented portion of the gameplay,” Steelseries does not specify whether a game result indicium, such as a particular character dying or being killed,  is used for generating, by the one or more processors, a game result overlay comprising the game play information and the composite media item includes the game result overlay displayed over the media content.
Perry is an analogous video game highlight reel reference specifically directed to annotating highlight reels associated with avatars of users. Fig. 2B diagrams the overlay data 270’ comprising graphical content describing achievements depicted in the highlight video, such as jump heights or points scored overlaid over the video thereof, which [0076] describes is also 

	Also although Steelseries as modified by Perry teaches the use of image recognition technology by the server to interpret game state information relevant to one or more triggers for generating highlight clips, Steelseries does not specifically contemplate scanning information generated during the game paly session to identify a graphical title icon related to the game play session.
	Syed is an analogous reference for analyzing video game videos for automated feature extraction of information of interest and highlight clip generation. [0044] and [0055] describes the use of image analysis and/or optical character recognition on video content pertaining to a video game to perform feature extraction to obtain information related to a status of the game at a particular time and for customized highlight generation. The information extracted can include names, health levels, scores of players involved in the video game, and the like. [0058] describes that OCR can be used to extract both alphanumeric and non-alphanumeric characters or text symbols and can be used to determine player names, scores, health information and the like. [0082] describes automatically analyzing game videos in terms of information scraped from game websites that contain information that can be used to identify visual features of a game video, and Fig. 6 lists that game achievements identifiable can include “game achievement icons”. 

Re claim 2, refer to Steelseries [0083].
Re claim 3, refer to ‘avatars’ in at least Steelseries [0128], [0134] which can be involved in noteworthy events that trigger the creation of a content clip and wherein the identities of the avatars can be automatically determined such as by image recognition techniques by the game sever. 
Re claims 4, 14 Steelseries [0046], [0062] describes that the invention of the disclosure can be used with game applications such as World of Warcraft.
Re claims 5, 15-16, refer to the rejection of claim 1 and the discussion of the relevance of Perry which teaches augmenting game play videos with overlaid descriptive information. 
Re claim 6, refer to the discussion of Syed in the rejection of claim 1 which teaches recognizing a game achievement icon.
Re claims 7, 17, Fig. 2E of Perry diagrams and [0080] describes enabling users to select whether to view or play a mini-game shown as an icon.
Re claims 9, 18 [0109] of Steelseries describes sharing a video content clip over a text message application and/or social media application.

Re claims 11, 19, refer to the rejection of claim 1.
Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715